DETAILED ACTION
The non-final office action is responsive to the filing of U.S. Patent Application 16/505,048, last communication received on 08/02/2019. Claims 1-20 are pending; claims 1-3, 7-11, 14-17, and 20 are rejected; claims 4-6, 12-13, and 18-19 are objected to.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/08/2019 was filed before the mailing date of the non-final office action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 9 is objected to because of the following informalities:  “train an Al engine for a topic using data from a data source, wherein the topic is associated with a first geolocation” (emphasis added).  It is not clear “AI” is an abbreviation of “artificial intelligence” or something else. Appropriate correction is required.

Claim 16 is objected to because of the following informalities:  “training an Al engine for a topic using data from a data source, wherein the topic is associated with a first geolocation” (emphasis added).  It is not clear “AI” is an abbreviation of “artificial intelligence” or something else. Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 7, 9-11, 14, 16-17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2019/0373165 A1 to DUAN et al. (hereinafter DUAN) in view of U.S. Patent Application Publication 2019/0340293 A1 to Wei et al. (hereinafter Wei).

As to claim 1, DUAN teaches a computer implemented method for training an artificial intelligence (AI) engine for a topic (Artificial intelligence (AI) models are switched, tuned and retrained. This process may be performed with respect to systems having artificial intelligence engines in connection with video cameras and associated video data streams. An AI model is obtained for a video camera based on, for example, historic video streams from the camera for the past day, week, month, year, or any other time period. The AI model is then modified for the camera after the system obtains, for example, data internal to the video camera, data external to the video camera and data related to objects of interest for the video camera, DUAN, Abstract), comprising:
training, by at least one processor, the Al engine for the topic using data from a data source (the AI model may be based on the particular scenes (e.g. topic), views, occlusions, weathers, and illumination for the camera. For example, in some embodiments, a model may be associated with a scene for the camera 120. The scene for the camera 120 may be determined using a scene classification model to predict scene labels such as indoor and outdoor, DUAN, [0016]-[0018]. Note: “The AI model for the camera may be based on, for example, historic video streams from the camera for the past day, week, month, year, or any other time period. Alternatively or additionally, the AI model for the camera may be based on past external data or factors that may no longer be applicable” in DUAN, [0016]), wherein the topic is associated with a first geolocation (the video processor 110 may obtain data related to the time of day at the location of the camera 120, the current weather at the location of the camera 120, and other data related to video streams from the camera 120 that are external to the camera 120, DUAN, [0024]);
first receiving, by the at least one processor, a first set of predictive features for the topic from the trained Al engine (the video processor 110 may modify the AI model for the camera 120. In these and other embodiments, the video processor 110 may learn prediction models related to the models. In these and other embodiments, the video processor 110 may adopt linear regression algorithms to regress conditions to algorithm models. In some embodiments, the video processor 110 may adopt a convolutional neural network (CNN) to regress algorithm models with images as inputs, DUAN, [0020]-[0021]);
transmitting, by the at least one processor, the first set of predictive features for the topic to a set of electronic devices (in some embodiments, a user may desire to detect and track a moving blob. In some embodiments, a user may desire to detect and track a pedestrian and/or a head and shoulder combination, DUAN, [0018]);
second receiving, by the at least one processor, a first set of audiovisual content captured by the set of electronic devices based on the first set of predictive features for the topic (the video processor 110 may obtain data related to objects of interest for the camera 120 at block 220. For example, if the camera 120 is being used to determine if any object enters or falls into a pool, any object may be the object of interest. As an another example, if the camera 120 is being used to determine if a person is lingering in front of a window, a person may be the object of interest, DUAN, [0025]); and
updating, by the at least one processor, the Al engine based on the first set of audiovisual content (At block 225 the video processor 110 may modify the AI model for the camera 120 based on the data obtained, DUAN, [0026], [0022]).
DUAN differs from the claim in not disclosing retraining the engine.
Wei discloses retraining an AI engine based on new or updated data (The machine learning training module 224 can retrain the machine learning model based on new or updated training data, Wei, [0043]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to retrain AI engine as disclosed by Wei to modify the method of DUAN in order to improve a predicted likelihood that a content item falls within the classification.

As to claim 2, DUAN-Wei discloses the method of claim 1, wherein the second receiving comprises: receiving, by the at least one processor, the first set of audiovisual content captured by the set of electronic devices based on a set of user characteristics (For example, if the camera 120 is being used to determine if any object enters or falls into a pool, any object may be the object of interest. As an another example, if the camera 120 is being used to determine if a person is lingering in front of a window, a person may be the object of interest, DUAN, [0025]. Note: “positioned to record portions of the same scene, positioned to record different portions of the same scene” in DUAN, [0006], the user of the camera has to be near a pool in order to make a video).

As to claim 3, DUAN-Wei discloses the method of claim 1, wherein the second receiving comprises: receiving, by the at least one processor, audiovisual content in the first set of audiovisual content from an anonymous user of an electronic device in the set of electronic devices (DUAN, [0025]. Note: “the cameras may be owned and/or operated by different users, organizations, companies, entities, etc” in DUAN, [0006] and there is no disclosure for users, organizations, companies, entities to login the system in order to, therefore “anonymous user of an electronic device” is disclosed).

As to claim 7, DUAN-Wei discloses The method of claim 1, further comprising: receiving, by the at least one processor, a second set of predictive features for the topic from the retrained Al engine (DUAN, [0020]-[0021]); transmitting, by the at least one processor, the second set of predictive features for the topic to the set of electronic devices (DUAN, [0018]); receiving, by the at least one processor, a second set of audiovisual content captured by a portion of the set of electronic devices based on the second set of predictive features for the topic (DUAN, [0025]); and retraining, by the at least one processor, the Al engine based on the second set of audiovisual content (DUAN, [0026], [0022] in view of Wei, [0043]. Note: the steps in the claim are repetition of steps in claim 1, so the limitations are obviously disclosed).

As to claims 9-11, 14, 16-17, and 20, the same reasoning applies mutatis mutandis to the corresponding system claims 9-11, 14 and non-transitory computer-readable device claims 16-17, 20. Accordingly, the claims 9-11, 14, 16-17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over DUAN in view of Wei.

Claims 8 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over DUAN modified by Wei as applied to claims 1 and 9 above, and further in view of U.S. Patent Application Publication 2015/0067505 A1 to Metcalf et al. (hereinafter Metcalf).

As to claims 8 and 15, DUAN-Wei substantially discloses a method/system as set forth in claim 1/9 above.
DUAN-Wei does not explicitly disclose ranking, by the at least one processor, the first set of audiovisual content for the topic based on the first set of predictive features; and providing, by the at least one processor, a reward to an electronic device in the set of electronic devices based on the ranking.
Metcalf discloses ranking a first set of audiovisual content for a topic (the ranker module 222 may award pre-defined set of points to a recommending user for being the first one to recommend topic for the selected media content, Metcalf, [0052]); and providing a reward to an electronic device in the set of electronic devices based on the ranking (The ranker module 228 is also configured to provide monetary or non-monetary rewards to recommending users for recommending content that enhances other users' knowledge with a topic forum, Metcalf, [0052]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to rank and award recommended content as disclosed by Metcalf to modify the method/system of DUAN-Wei in order to enhance other users' knowledge with a topic forum.

Allowable Subject Matter
Claims 4-6, 12-13, and 18-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  the prior references on record do not disclose the limitations in the claims 4-6, 12-13, and 18-19.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUOLEI ZONG whose telephone number is (571)270-7522. The examiner can normally be reached Monday-Friday 9:00AM-5:30PM IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wing F Chan can be reached on (571)272-7493. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RUOLEI ZONG/Primary Examiner, Art Unit 2441                                                                                                                                                                                                        5/3/2022